The defendant-appellant was found guilty of reckless driving in the Recorder's Court of Springfield Township; he appealed to the Union County Court and after a trial de novo was again found guilty and was fined $15.00 and costs; he now appeals to this Court on the ground that the evidence did not warrant his conviction.
The complaining witness testified that the defendant drove a newspaper delivery truck around a severe curve at great speed, crossed the white line in the center of the road about two feet, and struck her car which was traveling in the opposite direction. She estimated that the defendant was traveling approximately 45 or 50 miles per hour. Another witness who described the curve as "almost a ninety degree curve", testified that the defendant had applied his brakes so sharply that his truck skidded, crossed the white line and struck the complaining witness' car. He estimated the defendant's speed at about 40 miles per hour. The defendant denied that he was driving at excessive speed or that the truck had crossed the white line. *Page 282 
The issue presented to the trier of facts was whether the defendant had carelessly and heedlessly driven the truck "in willful or wanton disregard of the rights or safety of others, or without due caution and circumspection, and at a speed or in a manner so as to endanger, or be likely to endanger, a person or property." See R.S. 39:4-96. It was entirely factual and two tribunals have on sufficient evidence determined that he did. We see no justification for disturbing their finding. Cf. DeMoorsv. Atlantic Casualty Insurance Company, 1 N.J. Super. 1,61 A.2d 511 (App.Div. 1948); Tuzio v. Saylor,1 N.J. Super. 61, 62 A.2d 402 (App. Div. 1948). Nor do we see any merit to the defendant's contention that he is entitled to a reversal because the damage was trivial and his deviation from caution was momentary. Reckless driving is condemned by the Statute even though there be no actual damage to person or property and the defendant is not entitled to immunity therefrom because the deviation which he describes as "but for a fleeting instant of time" did not result, as it might well have, in death or serious injury.
The judgment below is affirmed.